Title: To Alexander Hamilton from George Cabot, 8 December 1791
From: Cabot, George
To: Hamilton, Alexander



10ber. 8th. 91.
Dear Sir

I have understood that after the peace of 63 & ’till the late war France gave direct assistance to her Cod fishery beside the monopoly of her home & colonial markets—but notwithstanding these encouragements the supply from her own fishery was so scanty that her prohibotory laws were evaded & very large supplies of foreign fish were continually smuggled into her Colonies & consumed there at prices 40 per cent higher to the Planters than English & American fish was worth at the free ports in the neighbouring Islands.
Since the peace of 83 fish of the U S has not been wholly prohibited but its admission has been generally confined to a single port in an Island (sometimes very distant from the Consumers); the duty demandable on each quintal has been from 3 to 8 livres & the amount actually paid from 2½ to 3, while the french fish has enjoyed a free access to every place & upon landing has been entituled to a very liberal bounty. Yet under all these disadvantages the fishery of the U S has successfully rivalled that of France.
There facts at first view seem to indicate such a preponderance of natural advantages in the U S for carrying on the fishery as can hardly be balenced by France but it shou’d be noticed that about 5 years ago the french West India markets were surcharged to such a degree that the Exporters of fish from the U S suffered great losses upon all they shipped thither, & the fishery exhibited such symptoms of decline in consequence of it that it may be doubted whether it coud possibly have been supported if that of France had not been interrupted by the Commotions at home. It shou’d be observed too that the equipments of armed fleets & appearances of war occur so frequently to the European nations & especially to France that no fair experiment can be tried to determine the extent to which their fishery wou’d be carried in a long period of uninterrupted pursuit. These & similar events however have great influence upon the fishery of the U S but their frequency & effect in future can neither be foreseen nor accurately estimated, & hence it is the more difficult to say what is the greatest disparity of duties the fish of the U S cou’d bear & meet the fish of France in the french market—but on the whole shou’d the Govt of the U S restore to their Cod fisheries in some direct form the full amount which they pay to it’s treasury by the comsumption of dutied articles, & shou’d the fisheries of France be left without aid from their Govt, except like those of the U S a bare indemnity from contribution to the public revenue, & shou’d the markets of the french west Indies be open to the fish of both Countries, I think it may be safely relied on that the fish of the U S cou’d be afforded full 10 per Cent cheaper than that of France & consequently cou’d bear a duty of 10 per Cent on it’s value at the place & time of sale & yet sustain the competition with french fish selling in the same market duty free.
I have thus my dear Sir given you the best opinion I can form at present on the subject of your enquiry. This I have done not with the expectation of adding to your information but solely to shew my readiness to obey your command & to convince you of the esteem & respect with which
I am very sincerely your assured Friend  & mo. ob. Servt

George Cabot

